Citation Nr: 1038451	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  04-14 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for a chronic lumbosacral 
strain with degenerative changes at L5-S1, initially evaluated as 
20 percent disabling from March 31, 2003, through February 6, 
2005, and evaluated as 40 percent disabling on and after June 1, 
2005, to include entitlement to separate compensable disability 
ratings for radiculopathy of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1974 to November 
1980.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The September 2003 rating decision granted entitlement to service 
connection for a chronic lumbosacral strain with degenerative 
changes at L5-S1 and assigned an evaluation of 20 percent, 
effective March 31, 2003.  The Board notes that, since this 
rating decision was issued, the Veteran has been assigned an 
evaluation of 100 percent for the period from February 7, 2005 to 
May 31, 2005, and an evaluation of 40 percent for the period from 
June 1, 2005 to the present, for this service-connected 
disability.  

In his April 2004 substantive appeal, the Veteran requested to be 
scheduled for a hearing before a Member of the Board at his local 
RO.  He withdrew this request in March 2007.  Therefore, the 
hearing request is deemed to have been withdrawn.

In June 2007, June 2008, and August 2009, the Board remanded this 
case for additional development, and the case has been returned 
for further appellate review.  


FINDINGS OF FACT

1.  For the period from March 31, 2003, through February 6, 2005, 
the Veteran's chronic lumbosacral strain with degenerative 
changes at L5-S1, is manifested by moderate limitation of flexion 
to no less than 40 degrees and combined range of motion in excess 
of 120 degrees when taking into account functional limitations 
caused by factors such as pain, weakness, fatigability, and 
incoordination.

2.  For the period on and after June 1, 2005, the Veteran's 
chronic lumbosacral strain with degenerative changes at L5-S1, is 
manifested by flexion to 15 degrees with pain.

3.  For the period from March 31, 2003, through February 6, 2005, 
and from June 1, 2005, through October 12, 2006, the Veteran's 
radiculopathy of the lower left extremity is manifested by 
symptoms that may be characterized as no more than mild, 
incomplete paralysis. 

4. For the period from March 31, 2003, through February 6, 2005, 
and from June 1, 2005, through October 12, 2006, the Veteran's 
radiculopathy of the lower right extremity is manifested by 
symptoms that may be characterized as no more than mild, 
incomplete paralysis. 

5.  Resolving the benefit of the doubt in favor of the Veteran, 
for the period on and after October 13, 2006, the Veteran's 
radiculopathy of the lower left extremity is manifested by 
symptoms that may be characterized as no more than moderate, 
incomplete paralysis. 

6.  Resolving the benefit of the doubt in favor of the Veteran, 
for the period on and after October 13, 2006, the Veteran's 
radiculopathy of the lower right extremity is manifested by 
symptoms that may be characterized as no more than moderate, 
incomplete paralysis. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
chronic lumbosacral strain with degenerative changes at L5-S1, 
from March 31, 2003, through February 6, 2005, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.20, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, and 5295 (2002 
and 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 
(2010).

2.  The criteria for a rating in excess of 40 percent for a 
chronic lumbosacral strain with degenerative changes at L5-S1, on 
and after June 1, 2005, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, and 5295 (2002 and 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5242, 5243 (2010).

3.  The criteria for a separate 10 percent rating for 
radiculopathy of the lower left extremity from March 31, 2003, 
through February 6, 2005, and from June 1, 2005, through October 
12, 2006, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, Part 4, §§ 
4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5293 
(2002 and 2003); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).

4.  The criteria for a separate 10 percent rating for 
radiculopathy of the lower right extremity from March 31, 2003, 
through February 6, 2005, and from June 1, 2005, through October 
12, 2006, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, Part 4, §§ 
4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5293 
(2002 and 2003); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).

5.  The criteria for a separate 20 percent rating for 
radiculopathy of the lower left extremity on and after October 
13, 2006, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, Part 4, §§ 
4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5293 
(2002 and 2003); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).

6.  The criteria for a separate 20 percent rating for 
radiculopathy of the lower right extremity on and after October 
13, 2006, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, Part 4, §§ 
4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5293 
(2002 and 2003); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2010)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction.  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The VCAA notice requirements, however, may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Dingess, supra; 
Pelegrini, supra. 

However, for initial rating claims, where, as here, entitlement 
to disability benefits has been granted and an initial rating has 
been assigned, the original claim has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the purpose 
that the notice was intended to serve has been fulfilled. 
 Furthermore, once a claim for entitlement to benefits has been 
substantiated, the filing of a notice of disagreement with the 
rating of the disability does not trigger additional 38 U.S.C.A. 
§ 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007). 
 
Nevertheless, the Board does note that a June 2003 letter advised 
the Veteran of the evidence needed to substantiate his initial 
service connection claim, while a January 2005 letter did so for 
the increased rating aspect of this claim.  These letters advised 
the Veteran of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what evidence 
should be provided by VA.  A March 2006 letter also advised the 
Veteran as to the type of evidence needed to substantiate both 
the disability rating and effective date elements of his claim, 
pursuant to the Court's holding in Dingess, supra.  

The Board notes that the March 2006 letter was not issued prior 
to the initial adjudication of the Veteran's claim in September 
2003.  His claim, however, was subsequently readjudicated in 
supplemental statements of the case dated in November 2007, April 
2009, and June 2010.  Thus, any deficiencies in the content or 
timeliness of this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements of 
VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 
and 5103A.  Specifically, the Board finds that all obtainable 
evidence identified by the Veteran relative to the issue on 
appeal has been obtained and associated with the claims folder.  
In particular, the Board notes that the RO obtained the Veteran's 
VA medical records.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial 
service connection claims, the VA must provide a VA medical 
examination where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  

In the case at hand, the Veteran underwent VA examinations in 
connection with his claim in July 2003, February 2005, August 
2005, July 2006, October 2006, and August 2007.  The Board finds 
that these examination reports are adequate for the purpose of 
determining the claim that is decided herein.  During the 
examinations, the examiners elicited from the Veteran his history 
of complaints and symptoms, conducted thorough examinations, and 
provided clinical findings detailing the examination results.  

The Board notes that the Veteran's claim was first remanded in 
June 2007 in order to schedule an examination for the purpose of 
determining "the degree to which the veteran experiences 
neurological manifestations in his lower extremities due to his 
service-connected lumbosacral spine disability."  The Board did 
not, however, specifically indicate that multiple examinations 
were necessary; rather, the Board instructed that any examination 
provide certain musculoskeletal and neurological findings.

The claims folder reflects that a neurological disorder 
examination was scheduled for July 18, 2007, and a separate spine 
examination was scheduled for August 23, 2007.  While the claims 
folder contains a copy of the August 2007 VA examination report, 
the Board observed in another Remand that it was unclear whether 
the July 2007 VA examination was ever conducted.  Subsequent 
development has clarified that the Veteran underwent the August 
2007 examination but that he did not report for a separate 
neurological disorders examination.  On review, however, the 
Board finds that the medical evidence of record is sufficient to 
decide the claim in that the August 2007 examination addressed 
the concerns in the Board's remand and additional examination is 
not required.  As indicated, the Board did not specifically 
instruct that two examinations be provided, but rather, only 
instructed that certain clinical findings be made.  As such, the 
Board concludes that the RO substantially complied with the 
Board's instructions, and that further development is not 
necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further assistance 
to the Veteran with the development of evidence is required, nor 
is there notice delay or deficiency resulting in any prejudice to 
the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2010). 
 
The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 
 
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a disability rating was not limited to that reflecting the 
then current severity of the disorder.  Cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed 
the concept of the 'staging' of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127. 

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

During the pendency of this appeal, VA amended the rating 
schedule for evaluating disabilities of the spine under 38 C.F.R. 
§ 4.71a.  These revisions, codified in Diagnostic Codes 5235 
through 5243, became effective on September 26, 2003.  61 Fed. 
Reg. 51,457; 68 Fed. Reg. 51,458 (Aug. 27, 2003); see also 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2010).  The new criteria 
include a revision of 38 C.F.R. § 4.71a, to include Plate V, 
Range of Motion of Cervical and Thoracolumbar Spine.

When a law or regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, VA 
must apply the regulatory version that is more favorable to the 
veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 2003) ('[S]tatutes or 
regulations liberalizing the criteria for entitlement to 
compensation . . . may be applied to pending claims because their 
effect would be limited to matters of prospective benefits.'); 
see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
overruled in part by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  However, where the amended regulations expressly provide 
an effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green v. 
Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. § 
5110(g) (West 2002) (where compensation is awarded pursuant to 
any Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found but 
shall not be earlier than the effective date of the Act or 
administrative issue).  For any date prior to the change in the 
regulations, VA cannot apply the revised regulations.

The Veteran's chronic lumbosacral strain with degenerative 
changes as L5-S1 has been assigned staged ratings of 20 percent 
from March 31, 2003, through February 6, 2005, and 40 percent on 
and after June 1, 2005, under 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2010).  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warranted a 10 percent 
evaluation if slight; a 20 percent evaluation if moderate; or a 
40 percent evaluation if severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  

The Board notes that words such as 'slight,' 'moderate,' and 
'severe' are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, VA must evaluate all evidence, to 
the end that decisions will be equitable and just.  38 C.F.R. § 
4.6 (2010).  Although the use of similar terminology by medical 
professionals should be considered, is not dispositive of an 
issue.  Instead, all evidence must be evaluated in arriving at a 
decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2010).

For reference, however, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees.  38 C.F.R. § 4.71a, Note 
2 and Plate V (2010).  

The old rating criteria are the only criteria that apply for the 
period from March 31, 2003, through September 25, 2003.  The most 
probative evidence of record from this period is the July 2003 VA 
examination report.  According to the examination report, the 
Veteran complained of pain radiating to both legs, left greater 
than right.  Pain was described as 5-6/10 and was aggravated by 
bending, walking more than half a block, standing more than 15 
minutes, and sitting more than an hour.  Flexion was 50 degrees, 
hyperextension was 20 degrees bilaterally, right and left lateral 
flexion were 30 degrees, and rotation was 50 degrees with pain.  
Deep tendon reflexes were 2+ above and below the waist.  Muscle 
strength was 5/5.  There was tenderness to paraspinal muscles of 
the lumbosacral area with palpation.  No redness or swelling were 
noted.  X-rays showed degenerative changes at L5-S1.  

A July 2003 radiology report noted an impression of degenerative 
changes at L5-S1.  Among its pertinent findings it noted no acute 
fractures or subluxations, and early vacuum disc phenomenon.

Based on this evidence, the Board finds that the criteria for a 
rating in excess of 20 percent are not satisfied from March 13, 
2003, through September 25, 2003.  The Board finds that the 
Veteran's forward flexion to 50 degrees out of a normal 90 
degrees most closely reflects a moderate rather than severe 
degree of disability under Diagnostic Code 5292, even when taking 
pain and other functional limitations into account pursuant to 
DeLuca. 

The Board has also considered whether a higher rating may be 
awarded under another rating code.  Under the old rating 
criteria, disabilities of the spine are rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285 to 5295 (2003).  

Of these, the Board need not consider Diagnostic Codes 5287 
(cervical spine ankylosis, 5288 (dorsal spine ankylosis), 5290 
(cervical spine limitation of motion), 5291 (dorsal spine 
limitation of motion), and 5294 (sacro-iliac injury and 
weakness), as none of these applies to the lumbosacral spine.

Because this case does not involve residuals of a fractured 
vertebra, Diagnostic Code 5285 does not apply.  In the absence of 
ankylosis of the entire spine or of the lumbar spine, an 
increased rating is not warranted under Diagnostic Codes 5286 or 
5289, respectively.  Furthermore, because there is no evidence at 
this time of intervertebral disc syndrome, Diagnostic Code 5293 
need not be considered at the present time.

Diagnostic Code 5295 rates lumbosacral strain, assigning a 40 
percent rating for severe lumbosacral strain with listing of the 
whole spine to the opposite side; positive Goldthwaite's sign; 
marked limitation of forward bending in a standing position; loss 
of lateral motion with osteo-arthritic changes; or narrowing or 
irregularity of joint space, or some of the above with abnormal 
mobility on forced motion.  Because none of these symptoms was 
noted in any of the pertinent medical evidence of record, a 40 
percent is not available.

In short, a rating in excess of 20 percent is not warranted from 
March 31, 2003, through September 25, 2003, under any of the 
diagnostic codes pertaining to disabilities of the spine.

The next period for consideration is from September 26, 2003, 
through February 6, 2005.  This period may be evaluated under 
both the old and the new rating criteria. 

Effective from September 26, 2003, disabilities of the spine are 
rated under the General Rating Formula for Diseases and Injuries 
of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes).  Ratings under the 
General Rating Formula are made with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.

The General Rating Formula provides, in relevant part, a 20 
percent evaluation for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine.  

A 50 percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 100 percent evaluation is warranted for unfavorable ankylosis 
of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (2010).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, and 
left and right lateral rotation are 0 to 30 degrees.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, Note 2 and Plate V (2010).  

While disabilities of the spine are rated under the general 
schedule discussed above, 38 C.F.R. § 4.71a, Diagnostic Code 5243 
provides that intervertebral disc syndrome is to be evaluated 
either under the General Rating Formula or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  For intervertebral disc syndrome manifested by 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months, a 20 
percent evaluation is warranted; with incapacitating episodes 
having a total duration of at least four weeks but less than six 
weeks during the past 12 months, a 40 percent evaluation is 
warranted; with incapacitating episodes lasting at least six 
weeks during the past 12 months, a 60 percent evaluation is 
warranted.

The report of the February 2005 VA examination, which was 
conducted a few days before the Veteran's L3-S1 laminectomy, is 
the most probative evidence of record for this period.  This 
record notes flexion 50 degrees, hyperextension 30 degrees 
bilaterally, right and left lateral flexion 30 degrees, and 
rotation 40 degrees with pain.  There was tenderness to 
paraspinal muscles of the lumbosacral area with palpation.  No 
redness or swelling were noted.  In addressing the DeLuca 
factors, the examiner noted loss of range of motion by 10 degrees 
due to pain (predominantly), fatigue, weakness, coordination, and 
lack of endurance.  MRI studies from March 2004 were noted to 
show multilevel degenerative changes most pronounced at L5-S1.  

The Board finds that this evidence reflects a level of disability 
most consistent with the 20 percent rating under both the old and 
the new rating criteria.  The limitation of flexion to 50 degrees 
is the same as was noted during the July 2003 VA examination, 
while functional limitation further reduced flexion to 40 
degrees.  The Board finds that limitation of flexion to 40 
degrees out of 90 degrees still more closely reflects a degree of 
disability that is moderate rather than severe.  

The Board further finds that the Veteran does not satisfy the 
criteria for an increased rating under any of the available 
alternative diagnostic codes.  

First, the Board has considered whether alternative rating 
criteria under the old Diagnostic Codes 5285 through 5295 may 
justify the assignment of an increased rating.  As noted above, 
Diagnostic Codes 5287, 5288, 5290, 5291, and 5294 do not apply to 
the lumbosacral spine.  Nor is vertebral fracture or ankylosis 
found to justify increased ratings under Diagnostic Codes 5286 or 
5289.

Effective from September 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (combined ratings table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  A 20 percent 
rating is assigned for incapacitating episodes having a total 
duration of at least two weeks, but less than four weeks during 
the past 12 months.  A 40 percent rating is assigned for 
incapacitating episodes having a total duration of at least four 
weeks, but less than six weeks during the past 12 months.  A 
maximum 60 percent rating is warranted when rating based on 
incapacitating episodes, and such is assigned when there are 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.  'Chronic orthopedic and neurological manifestations' 
means orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note 2 provides that when evaluating on the basis of 
chronic manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  67 Fed. Reg. 54345 
(2002).

While there is evidence of intervertebral disc disease during 
this period of the appeal, the record does not reflect that the 
Veteran has been prescribed bed rest.  Therefore, an increased 
rating based on incapacitating episodes is not available under 
Diagnostic Code 5293.  The Board will discuss whether separate 
ratings are warranted for orthopedic and neurologic 
manifestations of the Veteran's disability below, when it 
addresses the issue of whether separate ratings are warranted for 
radiculopathy in the Veteran's bilateral lower extremities.

Finally, the evidence does not demonstrate symptoms such as 
severe lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign; marked limitation of 
forward bending in a standing position; loss of lateral motion 
with osteo-arthritic changes; or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion to warrant a 40 percent rating under Diagnostic 
Code 5295.  

In summary, a rating in excess of 20 percent is not available 
under any of the old diagnostic criteria during the period from 
September 26, 2003, through February 6, 2005.

Likewise, a rating in excess of 20 percent is not warranted 
during this period under the new rating criteria.  As noted 
above, flexion must be limited to 30 degrees or less before a 40 
percent rating may be awarded for range of motion.  As discussed 
above, the Veteran's range of flexion is to 40 degrees when 
taking into account the additional functional limitations of the 
DeLuca factors.  In addition, there is no evidence of ankylosis, 
favorable or otherwise, to qualify for a 40 percent rating.

Nor is a rating in excess of 20 percent warranted for 
intervertebral disc syndrome based on incapacitating episodes 
under Diagnostic Code 5243.  As is demonstrated above, the 
incapacitating episode rating criteria of the old Diagnostic Code 
5243 are the same as those from the new Diagnostic Code 5293.  In 
the absence of competent medical evidence of incapacitating 
episodes as defined in the formula, the assignment of a higher 
rating is precluded.

In short, neither the old rating criteria nor the new rating 
criteria justify granting entitlement to a rating in excess of 20 
percent from September 26, 2003, through February 6, 2005.

The last period on appeal begins on June 1, 2005.  The most 
probative evidence of record during this period consists of VA 
examination reports from August 2005, October 2006, and August 
2007.  

The August 2005 VA examination report notes, in pertinent part, 
flexion to 15 degrees, at which point the Veteran stops and 
states the pain is too much to go further.  Extension was to 5 
degrees and painful.  Rotation was painful at 30 degrees 
bilaterally.  Lateral bending was painful at 5 degrees on the 
right and at 10 degrees on the left.  His spine was tender to 
palpation in the lumbar region.

The October 2006 VA examination report notes flexion 40 degrees, 
hyperextension 20 degrees bilaterally, left and right lateral 
flexion 20 degrees, and rotation 30 degrees with pain.  The 
examiner noted 10 degrees were lost from forward flexion, 
hyperextension, and bilateral lateral flexion after repetitive 
movements primarily due to pain and, to a lesser extent, 
weakness, fatigability, and lack of endurance.  

The August 2007 VA examination report noted that the Veteran 
could hardly flex to 40 degrees, hyperextended 10 degrees 
bilaterally, left and right lateral flexion were 20 degrees, and 
rotation was 30 degrees with pain.  Adequate range of motion 
could not be assessed because the Veteran had difficulty 
maintaining his standing position.  The examiner noted that no 
DeLuca factors with three repetitive movements could not be 
assessed due to the Veteran's complaints of increasing pain due 
to any range of motion of the lumbosacral spine.  The examiner 
also noted that no favorable or unfavorable ankylosis of the 
spine was noted on the x-ray studies.

The Board notes that, during this period, the Veteran's current 
40 percent rating is the highest disability rating that is 
offered under the old criteria of Diagnostic Code 5292.  
Therefore, because a higher rating is not available under 
Diagnostic Code 5292, the Board need not consider this diagnostic 
code further.

With respect to the new rating criteria, the Board notes that an 
increased rating cannot be assigned under the General Rating 
Formula in the absence of ankylosis of the entire thoracolumbar 
spine.  The Board finds that ankylosis is not demonstrated, even 
when taking into account the additional functional loss as 
contemplated by the DeLuca factors.  In this regard, the Board 
has specifically considered the severe problems experienced by 
the Veteran while undergoing limitation of motion testing during 
his last VA examination.  However, ankylosis is defined as 
"immobility and consolidation of a joint due to disease, injury, 
or surgical procedure."  Dorland's Illustrated Medical 
Dictionary, 31st Ed., page 94 (2007).  Given his initial flexion 
to 40 degrees during that examination, the Board finds that the 
degree of limited motion demonstrated during that examination, 
even when taking into account the inability to assess Deluca 
factors due to pain on repetitive use, is not so severe as to be 
akin to ankylosis or complete immobility of the left ankle.  As 
such, the Board finds that a rating in excess of 40 percent under 
this code is not warranted.  

The Board will now address whether an increased rating may be 
available under any alternative rating criteria.  As noted above, 
Diagnostic Codes 5287, 5288, 5290, 5291, and 5294 are irrelevant 
to this claim because they do not apply to the lumbosacral spine.  
Nor is vertebral fracture, ankylosis, or intervertebral disc 
syndrome found to justify increased ratings under Diagnostic 
Codes 5286, 5289, or 5293.  Nor can an increased rating be 
awarded for lumbosacral strain under Diagnostic Code 5295, even 
taking into account the functional loss demonstrated, as a rating 
in excess of 40 percent is not even offered under this code.  See 
also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that, 
because a veteran was already receiving the maximum rating 
available for limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 did not allow for a higher evaluation).

With respect to the rating criteria of Diagnostic Codes 5293 and 
5243 based on incapacitating episodes for intervertebral disc 
syndrome, at no point during this appeal do the Veteran's medical 
records reflect that he has been prescribed bed rest by a 
physician, much less bed rest of a total duration of at least six 
weeks as is required for a 40 percent rating.  Again, the Board 
will consider whether separate ratings are warranted for 
neurologic symptoms below.

In short, entitlement to a rating in excess of 40 percent 
beginning on June 1, 2005, is not warranted under any of the 
applicable rating criteria.

The Board has also considered whether separate compensable 
ratings should be assigned for any neurologic symptomatology that 
is associated with the Veteran's service-connected chronic 
lumbosacral strain with degenerative changes at L5-S1.

As noted above, Note 1 of the General Rating Formula for Diseases 
and Injuries of the Spine directs that any associated objective 
neurologic abnormalities, including but not limited to bowel or 
bladder impairment, be evaluated separately under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a (2010).  Prior to September 
26, 2003, however, a similar provision allowing separate 
evaluations of chronic orthopedic and neurologic manifestations 
that were to be combined under 38 C.F.R. § 4.25 only applied to 
the intervertebral disc syndrome rating criteria of Diagnostic 
Code 5293.  

A January 2003 VA medical record notes that the Veteran has mild 
degenerative joint disease of the left hip.  It was suspected 
that the Veteran had a combination of radiculopathy and muscular 
strain from knee pain.  

A May 2003 VA medical record notes that the Veteran has 
paraspinal tenderness of the lumbar spine with no radiation.

At his July 2003 VA examination, the Veteran reported that his 
back pain radiates to both legs, to the left greater than the 
right.  Neurologic examination noted that the Veteran's gait was 
antalgic with braces over both knees while using a cane in his 
right hand.  Cranial nerves II-XII were intact.  Deep tendon 
reflexes were 2+ bilaterally.  Romberg and Babinski were 
negative.  

A December 2003 VA medical record reflects that the Veteran's low 
back pain was radiating down the left leg.  There was no loss of 
bowel or bladder function.  Straight leg raise was positive.  
Cranial nerves II-XII were intact.  Gait was normal, and motor 
was 5/5.

A March 2004 MRI study of the spine showed multilevel 
degenerative changes most pronounced at L5-S1 where neurologic 
compromise would appear to take place.  This report notes disc 
desiccation at the lower two levels with loss of disc height at 
L5-S1.  A mild diffuse disc bulge was seen in conjunction with 
mild to moderate ligamentous hypertrophy at L3-L4.  Moderate 
acquired canal stenosis was noted to be the final result of 
prominence of the epidural fat.  The neural foramina remained 
patent bilaterally.

A moderate diffuse disc bulge was seen at L4-L5 level in 
conjunction with moderate ligamentous hypertrophy.  Severe 
diffuse disc bulge was seen in conjunction with moderate 
ligamentous hypertrophy at L4-L5.  Moderate neural foraminal 
stenosis was identified and severe neural foraminal stenosis was 
seen bilaterally secondary to facet joint hypertrophy.

At the L5-S1 level, a severe disc bulge was seen in conjunction 
with severe ligamentous hypertrophy, and severe acquired canal 
stenosis was identified.  Severe neural foraminal stenosis was 
seen bilaterally secondary to facet joint hypertrophy.

The February 2005 VA examination report notes straight leg raises 
were positive bilaterally with pain to the bilateral knees and 
lower back.  The Veteran's gait was antalgic and limping.  The 
Veteran was walking with a cane.  Cranial nerves II-XII were 
intact, and deep tendon reflexes were 2+ bilaterally.  Romberg 
and Babinski were negative.  The VA examiner diagnosed multi-
level degenerative disc disease, lumbosacral spine, with 
radiculopathy bilaterally.

The August 2005 VA examination report notes that, since his 
February 2005 surgery, the Veteran no longer felt the 
radiculopathy or sciatic pain in his left leg.  At this time, he 
only felt it in his gluteal area.  He denied loss of control of 
bowel and bladder.  On examination, the Veteran's deep tendon 
reflexes were 1+ patellar and 1+ ankle jerk.  He was able to 
detect a monofilament test to the toes.  

A May 2006 VA medical record notes the Veteran's lower extremity 
radicular pain resolved following surgery, but he still has 
residual lumbosacral pain.  

The October 2006 VA examination report notes that the Veteran's 
deep tendon reflexes were 0-1+ above and below the waist.  Muscle 
strength was 4/5.  Slow leg raises were positive bilaterally.  
Cranial nerves II-XII were intact.  The Veteran's gait was 
antalgic and limping, and he was walking with a cane.  The 
examiner diagnosed multi-level degenerative disc disease, 
lumbosacral spine, with radiculopathy bilaterally, status post 
L3-S1 posterior lumbar decompressive laminectomy.  

The August 2007 VA examiner noted that the Veteran had positive 
straight leg raising indicating mild to moderate radiculopathy of 
the bilateral legs that was most likely related to severe neural 
foraminal stenosis at L5-S1 as seen in his March 2004 MRI.  The 
examiner stated that the Veteran was not currently noted with any 
sensory function deficit, neurogenic bladder disorder, or loss of 
bowel control.  Deep tendon reflexes were 0-1+ above and below 
the waist.  Muscle strength was 4/5.  The examiner diagnosed 
multi-level degenerative disc disease, lumbosacral spine, with 
radiculopathy bilaterally, status post L3-S1 posterior lumbar 
decompressive laminectomy.  

As noted above, the rating criteria in effect prior to September 
26, 2003, only allow for the assignment of separate ratings of 
neurologic manifestations of disabilities of the spine in the 
presence of intervertebral disc syndrome.  While the medical 
evidence in the case at hand does reflect that the Veteran 
experienced neurologic manifestations of his back disability 
prior to September 26, 2003, it does not contain a finding of 
intervertebral disc syndrome at that time.  However, because the 
back disability rating criteria of Diagnostic Code 5292 do not 
contemplate the presence of the neurologic manifestations of 
disability that are shown in the record, the Board concludes that 
a rating under Diagnostic Code 5292 alone is inadequate.  

When an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization and 
symptomatology, are closely analogous.  38 C.F.R. § 4.20 (2010).  
In the case at hand, the Board finds that an analogous rating 
under Diagnostic Code 5293 is the most appropriate, as it allows 
the Board to retain the current orthopedic ratings that are 
assigned under Diagnostic Code 5292 and to assign separate 
ratings for neurologic symptomatology under an appropriate 
diagnostic code.  These ratings will then be combined under 
38 C.F.R. § 4.25.

As discussed above, the Veteran's orthopedic symptomatology has 
already been evaluated under Diagnostic Code 5292.  The Veteran 
is in receipt of a 20 percent rating for chronic lumbosacral 
strain with degenerative changes at L5-S1 from March 31, 2003, 
through February 6, 2005, and is in receipt of a 40 percent 
rating on and after June 1, 2005.  

Evaluating the neurologic symptomatology in the Veteran's lower 
extremities, the Board finds that these symptoms are most closely 
associated with the Veteran's sciatic nerves, which are evaluated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).  This 
diagnostic code assigns a 10 percent rating for mild incomplete 
paralysis, a 20 percent rating for moderate symptomatology, a 40 
percent rating for moderately severe symptomatology, a 60 percent 
rating for severe symptomatology, and an 80 percent rating for 
complete paralysis.  

The Board finds that the evidence as discussed above most closely 
approximates mild disability levels in each lower extremity prior 
to the October 13, 2006, VA examination.  The evidence prior to 
December 2003 includes the Veteran's complaints of pain radiating 
to the lower extremities without abnormal test findings.  The 
December 2003 record shows a positive straight leg raise but 
otherwise normal findings.  The March 2004 MRI report shows 
neurologic compromise at L5-S1.  The February 2005 VA examination 
report shows positive straight leg raises with pain and an 
antalgic and limping gait, but otherwise shows intact cranial 
nerves II-XII and normal deep tendon reflexes.  Records from 
August 2005 and May 2006 reflect that the radiculopathy and 
sciatic pain in his leg had resolved following surgery, while the 
August 2005 record reflects that he still experienced symptoms in 
his gluteal area and had patellar and ankle jerk deep tendon 
reflexes of 1+.  Therefore, the Board finds that entitlement to 
two separate 10 percent disability ratings for mild radiculopathy 
of the bilateral lower extremities is warranted.

As noted above, reasonable doubt is to be resolved in favor of 
the appellant and the higher rating is to be assigned where there 
is a question as to which of two evaluations shall be applied.  
38 C.F.R. § 4.7.  In the case at hand, the Board finds that the 
evidence of record from the date of the October 13, 2006, VA 
examination report reflects impairment of a mild to moderate 
level.  While only the August 2007 VA examination report 
expressly characterizes the radiculopathy in the Veteran's 
bilateral legs as mild to moderate, the severity of the Veteran's 
symptomatology is described in comparable terms in the October 
2006 and August 2007 VA examination reports.  

Furthermore, the findings from these reports clearly demonstrate 
an increase in the severity of the symptoms in the Veteran's 
bilateral lower extremities as compared to the earlier evidence 
of record.  Both examination reports find deep tendon reflexes of 
0-1+ above and below the waist, and both find muscle strength of 
4/5.  The October 2006 report found positive slow leg raises 
bilaterally and antalgic and limping gait.  Because this 
symptomatology has been characterized by the August 2007 VA 
examiner as mild to moderate, the Board will resolve the benefit 
of the doubt in favor of the Veteran and assign bilateral ratings 
that are consistent with the moderate rating criteria.  
Therefore, from October 13, 2006, entitlement to two separate 20 
percent ratings for moderate radiculopathy of the bilateral lower 
extremities is warranted.

Thus, separate 10 percent ratings are warranted for mild 
incomplete paralysis of the sciatic nerves in each lower 
extremity from March 31, 2003, through February 6, 2005, and from 
June 1, 2005, through October 12, 2006.  Separate 20 percent 
ratings are warranted for moderate incomplete paralysis of the 
sciatic nerves of the lower extremities on and after October 13, 
2006.  




ORDER

Entitlement to an initial evaluation in excess of 20 percent for 
a chronic lumbosacral strain with degenerative changes at L5-S1, 
from March 31, 2003, through February 6, 2005, is denied.

Entitlement to an evaluation in excess of 40 percent for a 
chronic lumbosacral strain with degenerative changes at L5-S1 on 
and after June 1, 2005, is denied.

Entitlement to a separate 10 percent rating for radiculopathy of 
the lower left extremity from March 31, 2003, through February 6, 
2005, and from June 1, 2005, through October 12, 2006, is granted

Entitlement to a separate 10 percent rating for radiculopathy of 
the lower right extremity from March 31, 2003, through February 
6, 2005, and from June 1, 2005, through October 12, 2006, is 
granted

Entitlement to a separate 20 percent rating for radiculopathy of 
the lower left extremity on and after October 13, 2006, is 
granted

Entitlement to a separate 20 percent rating for radiculopathy of 
the lower right extremity on and after October 13, 2006, is 
granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


